Citation Nr: 1037454	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the appellant's claim to reopen his claim 
for entitlement to service connection for hepatitis C.  In a 
February 2009 decision, the Board reopened the appellant's claim 
and remanded the case for further development.  For the reasons 
discussed below, the Board finds that the RO substantially 
complied with the mandates of the February 2009 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

In June 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In June 2010, the Board received a buddy statement from J.T.  The 
Board notes that VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant or representative.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  In a June 2010 statement, 
the appellant waived RO consideration of the new evidence.  Thus, 
the Board finds no prejudice to the appellant in proceeding to 
adjudicate this appeal.


FINDING OF FACT

The evidence of record demonstrates that it is as likely as not 
that hepatitis C is etiologically related to service.

CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in December 2005.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter 
addressing the assignment of a disability rating and effective 
date for any benefit awarded was issued in April 2007.  
Dingess/Hartman, at 490.  In Pelegrini, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice be 
provided prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision.  See Pelegrini, 18 Vet. App. at 121.  
Because VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law 
as found by the Court in Pelegrini.  Although the April 2007 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he was 
provided time to respond with additional argument and evidence, 
and the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a June 2009 VA medical examination to 
obtain an opinion as to whether the appellant's hepatitis C was 
the result of service, as requested in the February 2009 Board 
remand.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant.  
The VA examination report notes that the examiner reviewed the 
appellant's claims file, February 2009 remand order, and VA Fast 
Letter 04-13 (June 29, 2004) described in the Board remand.  
Nevertheless, for reasons outlined below, the Board finds that 
the examination is not adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  Nevertheless, as the Board's decision herein grants 
service connection for hepatitis C, it constitutes a full grant 
of the benefit sought.  As such, the Veteran is not prejudiced by 
the Board's appellate adjudication at this time.  A remand for 
compliance with the February 2009 Board remand would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, at 
271 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Applicable Law

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Analysis

The appellant contends that he has hepatitis C as a result of 
service.  For the reasons that follow, the Board concludes that 
the evidence is in equipoise in this regard.

The appellant's VA treatment records, private medical records, 
and the June 2009 VA examination report reflect that he has a 
current diagnosis of hepatitis C, and thus, has a current 
disability.  In his August 2005 claim, the appellant stated that 
he carried wounded South Vietnamese soldiers in service and was 
smeared with their blood.  In a February 2009 statement, the 
appellant stated that he was exposed to blood while working at an 
orphanage and when helping a wounded South Vietnamese soldier in 
a separate incident.  He also contended that he got hepatitis C 
from an air gun inoculation in service.  See June 2010 Hearing 
Transcript ("Tr.") at page 5.

The appellant's service treatment records do not indicate that he 
had a diagnosis of hepatitis C in service.  No disabilities were 
noted on the appellant's August 1967 induction into service 
examination report.  The appellant's service treatment records 
are negative for any complaints or treatment related to hepatitis 
C or involving symptoms of bleeding.  The service treatment 
records indicate he received several immunizations in service.  
The appellant's April 1969 discharge examination report does not 
reflect that the appellant had hepatitis C.

The appellant's DD Form 214 indicates that his military 
occupation specialty (MOS) was wireman.  The appellant's service 
personnel records reflect that he served as a field command 
wireman in Vietnam and as a senior switchboard operator.  There 
is no indication the appellant was involved in combat or worked 
at an orphanage in his service personnel records.  

A June 2009 buddy statement from S.B., who served with the 
appellant, indicated that he would volunteer to pick up supplies 
for an orphanage home nearby in Vietnam.  He stated that they 
transported scrap lumber, used lumbar and objects consisting of 
metal or tin for the orphanage roof, and noted that there were a 
lot of sharp edges and it was very easy to get cuts or scratches.  
S.B. stated that the appellant told him that he had also 
volunteered at the orphanage.  S.B. did not state that he 
personally saw the appellant volunteer at the orphanage.  A June 
2010 buddy statement from J.T., stated that he was in the same 
line as the appellant when they received air gun injections 
during in-processing into service, and that he had subsequently 
developed hepatitis C.  

The appellant was first diagnosed with hepatitis C in 2003.  In a 
March 2003 letter, J.G.B., M.D., stated that he had recently 
diagnosed the appellant with occult hepatitis C.  He reported 
that he was unable to get an exact etiology of the disease, but 
when he reviewed the Veteran's  medical history, his most 
significant risk factor was his service in Vietnam, where he had 
multiple opportunities for exposure including dental work and air 
gun inoculation.  An April 2003 VA treatment record also noted 
that the appellant was recently diagnosed with hepatitis C.  In 
the VA treatment record, the treating physician noted in what 
appears to be a history provided by the appellant, that the virus 
was most likely acquired secondary to dental work while in 
Vietnam or by air gun inoculation during immunization.  

The Board notes that in a March 2003 statement, the appellant 
stated that after careful consideration of all possible ways to 
contract hepatitis C, he came to the conclusion that it had to 
have been from the air gun inoculations or from the dental work 
he had done in Vietnam.

In a May 2003 VA examination, the appellant reported that he had 
had his bowel and bladder removed in 1975, and in 1995 had had an 
aortic aneurysm resected and a prosthesis placed.  He stated that 
he may have had blood transfusions at that time.  He also 
reported that there was no history of hemodialysis, tattoos or 
body piercing.  He reported that he had not had any drug abuse 
and he only drank alcohol occasionally.  He had no history of 
high risk sexual activity.  The May 2003 VA examiner opined that 
it was not at least as likely as not that the disability of 
hepatitis C was caused by military service.  

A June 2009 VA examination report indicates that the appellant 
reported that he was first diagnosed with hepatitis C six years 
ago.  He stated that he had no history of IV drug abuse and 
denied any needle sharing.  He also stated that he never used 
intranasal cocaine.  He denied having multiple sexual partners, 
tattoos, body piercings, and blood transfusions.  He reported 
that when he was in service he was exposed to blood when he 
helped wounded soldiers and helped at an orphanage.  He stated 
that he was a field wireman and later radio operator, in which he 
worked as a radio operator one day and then was off four days 
during which he would volunteer to go on convoys or other 
missions.  The VA examiner opined that it was not at least as 
likely as not that the appellant's hepatitis C is related to 
military service because there are no clearly documented risk 
factors in service such as a blood transfusion.  The VA examiner 
noted that the claims folder, Board remand, and VA Fast Letter 
04-13 (July 29, 2004) described in the remand were reviewed.  

In view of the evidence of record as a whole, the Board finds 
that the evidence is in equipoise as to a finding that the 
Veteran's hepatitis C is etiologically related to service.  
Although the record does not show a diagnosis, pertinent 
complaints, or medical treatment, for hepatitis C, until more 
than 30 years after discharge from service, the Board accepts 
that a test specific for hepatitis C was not available until long 
after the Veteran's service.  The Board finds that the June 2009 
VA examination negative nexus opinion lacks probative value as it 
is based on an inaccurate factual premise, namely that there were 
no clearly documented risk factors in service.  As noted above, 
the Veteran's service records clearly document that he received 
multiple inoculations in service.  This is consistent with the 
Veteran's assertions of having received air gun inoculation in 
service.  As the May 2003 VA examiner did not provide a rationale 
for the negative nexus opinion, the Board finds that the opinion 
is also not probative.  Even if it is conceded that the April 
2003 VA treatment record indicates that the physician was 
providing a positive nexus medical opinion about the etiology of 
hepatitis C, the statement is not supported by rationale and 
therefore lacks probative value.  

The appellant's statements may be competent to support a claim 
for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Therefore, the appellant is competent to 
report that he was exposed to blood in service through contact 
with wounded South Vietnamese soldiers, and at an orphanage.  The 
appellant is also competent to report that he received air gun 
inoculations. 

There is no evidence in the appellant's service treatment records 
or service personnel records indicating that he was involved in 
combat or any incidents where he would have had contact with 
wounded South Vietnamese soldiers, or that he worked at an 
orphanage, and the actions are also not consistent with the 
appellant's MOS of wireman.  Further, the appellant filed his 
original claim for entitlement to service connection for 
hepatitis C in July 2003, the appellant did not reference the 
incidents involving the South Vietnamese soldier and orphanage, 
but instead reported that he remembered them later.  In a 
February 2007 statement first referencing the incidents, he 
stated that since being reunited with a buddy of his, the other 
instances of exposure to blood had been "yanked from his 
subconscious."  The appellant initially reported that he carried 
South Vietnamese wounded soldiers and was smeared with blood.  
See December 2005 statement.  Although the June 2010 statement 
from S.B. describes the orphanage, the statement notes that the 
appellant had said that he volunteered at the orphanage too.  
There is no indication that S.B. saw the appellant volunteer at 
the orphanage.  However, the Board acknowledges that the absence 
of any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  As the 
appellant's statements concerning his exposure to the blood of a 
South Vietnamese soldier and at an orphanage in Vietnam have not 
been shown to be consistent with the circumstances of his 
service, and are not supported by objective evidence of record, 
the Board finds that these statements are less than credible.

The Board notes that the appellant has provided inconsistent 
statements concerning whether he had a blood transfusion, a 
potential risk factor for hepatitis C.  In the June 2009 VA 
examination he reported that he had not had any blood 
transfusions, but in the May 2003 VA examination, he indicated 
that he may have had blood transfusions.  A handwritten note on a 
November 2002 private treatment record indicates that the 
appellant had a blood transfusion in 1996-1997.  Nevertheless, 
the occurrence of a blood transfusion after service is not 
dispositive in this case.

Although a lay person may be competent to report the etiology of 
a disability, hepatitis C is not, in the Board's opinion, the 
type of disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Similarly, the appellant is not competent to report that 
he has had hepatitis C since service because it is not the type 
of disability which is capable of observation by a lay person.  

Nevertheless, the Board finds that the March 2003 statement by 
Dr. J.G.B., which noted that the Veteran's exposure to air gun 
inoculation in service was a significant risk factor for the 
Veteran's current hepatitis C, is highly probative.  The opinion 
is rendered by a medical professional, and is based on a factual 
premise (i.e. exposure to air gun inoculation) which is 
consistent with the evidence of record.  In view of the 
foregoing, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's favor, 
supports a grant of service connection for hepatitis C.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 





ORDER

Entitlement to service connection for hepatitis C is granted.




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


